Case 3:21-cv-05133-RJB Document 1-1 Filed 02/23/21 Page 1 of 6
                                                                    E-FILED
                                                            IN COUNTY CLERK'S OFFICE
                                                          PIERCE COUNTY, WASHINGTON

                                                             January 07 2021 8:30 AM

                                                                   KEVIN STOCK
                                                                  COUNTY CLERK
                                                                 NO: 21-2-04069-3
Case 3:21-cv-05133-RJB Document 1-1 Filed 02/23/21 Page 2 of 6
Case 3:21-cv-05133-RJB Document 1-1 Filed 02/23/21 Page 3 of 6
Case 3:21-cv-05133-RJB Document 1-1 Filed 02/23/21 Page 4 of 6
Case 3:21-cv-05133-RJB Document 1-1 Filed 02/23/21 Page 5 of 6
Case 3:21-cv-05133-RJB Document 1-1 Filed 02/23/21 Page 6 of 6
